McDonald, J.,
Petitioners entered pleas of guilty to the crime of prison breach on October 19,1959, and were sentenced to indeterminate terms in Western Penitentiary of not less than two and not more than four years. These sentences were to run concurrently with any other sentences they were serving at the time of the prison breach.
They have filed petitions in forma pauperis requesting they be furnished trial testimony and indictments. Presumably this request is for certified copies of these.
There is no act of assembly which requires this court to provide certified copies of the testimony, indictments and other papers of record. The only act which may be invoked is that of May 1,1907, P. L. 135, as amended, 17 PS §§1802 and 1802.1, which provides that a defendant shall be furnished with the notes of testimony of cases tried in the several courts of oyer and terminer and general jail delivery. Since the crime for which petitioners have been sentenced is under the jurisdiction of the court of quarter sessions, they have no recourse under the aforesaid act of assembly. Additionally, since they entered pleas of guilty, there are no stenographic notes of testimony.
We are of the opinion that the clerk of courts is not required, at county cost, to furnish certified copies of the indictments as requested by petitioners.
Accordingly the following

Order

Now, December 29, 1959, the requests of petitioners for certified copies of the testimony and indictments in the case of Commonwealth v. Ronald Sarlouis and Ronald E. Kennedy, no. D-28, December sessions, 1959, Court of Quarter Sessions of Cambria County, are denied and the petitions dismissed.